*685Given the policy in this State of “supporting arbitration and discouraging judicial interference with either the process or its outcome” (Matter of New York City Tr. Auth. v Transport Workers Union of Am., Local 100, AFL-CIO, 99 NY2d 1, 6 [2002]), judicial review of an arbitration award is narrowly circumscribed, and the award “may not be vacated unless it is violative of a strong public policy, is irrational, or clearly exceeds a specific limitation on an arbitrator’s power” (Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 306 AD2d 486, 486 [2003]; see Matter of Henneberry v ING Capital Advisors, LLC, 10 NY3d 278, 284 [2008]; Maross Constr. v Central N.Y. Regional Transp. Auth., 66 NY2d 341, 346 [1985]; Matter of Sprinzen [Nomberg], 46 NY2d 623, 629 [1979]; Binghamton Civ. Serv. Forum v City of Binghamton, 44 NY2d 23, 28 [1978]).
Contrary to the determination of the Supreme Court, the arbitrator did not exceed her power or render a completely irrational award in this case. Rather, the award was consistent with the evidence presented, the applicable federal regulations governing drug testing for transit employees (see 49 CFR 40.151, 40.191, 40.193), and the parties’ collective bargaining agreement. Accordingly, the Supreme Court erred in re-weighing the evidence, making new credibility determinations, and substituting its judgment for that of the arbitrator (see Matter of New York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-CIO, 6 NY3d 332 [2005]). Mastro, J.P., Skelos, Balkin and Chambers, JJ., concur.